lN THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
HARR|SON DlV|S|ON

DARREN LEE NORMAN PLA|NT|FF
V. CASE NO. 3:17-cv-03069
JAlL ADM|N|STRATOR BRAD LEWlS;
OFFICER RYAN THOMPSON;
and OFFICER PH|LLlP KRUG DEFENDANTS

MEMORANDUM OP|N|ON AND ORDER

P|aintiff Darren Lee Norman filed this civil rights action pursuant to 42 U.S.C.
§ 1983. He proceeds pro se and in forma pauperis P|aintiff currently is incarcerated
in the Pine B|uff Unit of the Arkansas Department of Correction.

The events at issue in this case occurred at the Baxter County Detention Center
(“BCDC”). P|aintiff has named as Defendants Jai| Administrator Brad Lewis, Officer Ryan
Thompson, and Officer Phillip Krug. During a seizure P|aintiff suffered on August 19,
2014,1 he maintains that Officers Thompson and Krug used excessive force against him
When they utilized a technique known as a sternum rub on him three separate times,
causing him physical injury. P|aintiff also maintains he did not receive adequate medical
care While detained at the BCDC.

The case is before the Court on Defendants’ Motion for Summary Judgment (Doc.

45). P|aintiff has responded, see Doc. 50, and the l\/lotion is now ready for decision.

 

1 P|aintiff alleges the seizure occurred on August 18, 2014; however, jail records and the
medical records indicate it occurred on August 19th. (Doc. 47-4, pp. 2, 25). ln his
deposition, P|aintiff testified that he was not sure of the date of the seizure. (Doc. 47-7,
p. 20).

1

 

 

|. BACKGROUND

P|aintiff was booked into the BCDC on August 14, 2014. (Doc. 47-2, p. 1). He
was released on September 1, 2014, for medical reasons. ld. at 3. As part of the
intake process, P|aintiff indicated that he had a history of three strokes and a traumatic
brain injury and that he suffered from seizures, depression, anxiety, and borderline
personality disorder. (Doc. 47-4, p. 1). He listed his medications as Gabapentin,
Hydroxyzine, Trazodone, Quetiapine, and Divalproex. ld. P|aintiff later testified in this
lawsuit that he had been diagnosed with epilepsy and had seizures “pretty frequent[|y],”
about two or three times a month or more. (Doc. 47-7, pp. 15-16). P|aintiff brought
his medications to the jail with him. (Doc. 47-4, p. 25).

On August 16, 2014, P|aintiff sought medical care for chest pain and numbness in
his left arm. (Doc. 47-3, p. 1). He filled out an “lnmate l\/ledica| Request" form on that
date. A note on the form indicates that P|aintiff was examined on August 19, 2014,
though the time of day of the examination is not specified ld.

On August 19, 2014, at approximately 6:40 p.m., P|aintiff had a seizure. Officers
Thompson and Krug performed sternum rubs2 on the P|aintiff. P|aintiff has submitted

a video3 of this event. The video shows the following:

 

2 “A sternum rub is accomplished by applying pressure with the knuckles upon a person's
sternum. Not surprisingly, this technique can successfully awaken people from a deep
sleep." Young v. Harrison, 284 F.3d 863, 866 n.2 (8th Cir. 2002). See also Scheffler v.
Lee, 2018 WL 4849690, at *2 (6th Cir. Oct. 5, 2018) (describing a sternum rub as “a
medical procedure designed to rouse an unresponsive patient”).

3 There is no audio.

 

 

 

18:40:52 P|aintiff falls to the floor having a seizure.
18:41:00 Officer Thompson attempts to place a mat under P|aintiff’s head.

18:41:04 Officer Thompson puts P|aintiff on his right side and raises P|aintiff’s left
arm.

18:41:18 Officer Thompson walks to a counter a few feet away and leans on it
observing P|aintiff.

18:41:55 Officer Thompson turns P|aintiff onto his back. Officer Krug approaches

18:41:58 Officer Krug, with his back to the camera, appears to perform a sternum
rub (lasting approximately 3 seconds).

18:42:02 Officer Thompson performs a sternum rub (lasting approximately 9
seconds)

18:42:32 Officer Thompson performs a sternum rub (lasting approximately 6
seconds)

18:43:22 Officer Thompson turns P|aintiff onto his left side.

18:43:48 Officer Krug walks off screen. Officer Thompson continues to observe
the P|aintiff turning him back onto his left side several times.

18:56:21 Officer Krug arrives back and leans on the counter.

18:57:54 Officer Thompson appears to be demonstrating the length of the injury
to Plaintiff’s sternum by holding his hands to his own chest with the hands
separated by approximately six to eight inches.

18:59:30 The paramedics arrive.

19:00:42 The paramedics are provided with P|aintiff’s medication

19:05:32 P|aintiff is placed on the stretcher. He appears to be conscious.

19:06:22 P|aintiff is taken out.

 

 

 

P|aintiff was transported to Baxter Regional Medical Center (“BR|V|C”). (Doc. 47-
4, p. 2). He was prescribed Phenytoin."' ld. at 3. P|aintiff testified that, ordinarily,
when he comes out of a seizure, everything is confusing to him. (Doc. 47-7, p. 22).
He did not recall having had the seizure, but he remembered waking up in the hospital.
ld. at 22, 26. He first became aware of the wound caused by the sternum rubs when
he woke up. ld. at 40. He experienced “a lot of pain” whenever he moved. ld.
Hospital personnel noted that P|aintiff had an “80m superficial abrasion over the sternal
area.” (Doc. 51-1, p. 77).
On August 20, 2016, P|aintiff’s mother, Teresa Norman, visited him at the jail.
She is a registered nurse with 30 years of experience working in emergency rooms. She
described her son’s wound as being 8 cm by 3 cm in area. (Doc. 51-1, p. 86). Her

husband took photographs of the wound that day, including the following photograph:

 

4 Phenytoin is an anti-convulsant used to control seizures. https://med|ineplus.gov/
druginfo/meds/a682022.htm| (accessed January 9, 2019). Di|antin is the brand name for
this drug.

4

 

 

 

(Doc. 51-51, p. 57). Additional|y, P|aintiff submitted several photos of the injury taken
during his various trips to the hospital. See id. at 70, 73, 76.

According to P|aintiff, the wound would bleed and “stuff would always ooze out
through the gauze and [his] shirt would stick to it." (Doc. 47-7, p. 40). Jail staff would
give P|aintiff antibiotic ointment, gauze, and tape for the wound. ld. P|aintiff also
received lbuprofen or Tylenol for pain relief. ld. at 44.

P|aintiff testified that it took “[q]uite a while” for the wound to stop oozing. (Doc. 47-
7, p. 41). He testified that the pain from the wound lasted approximately a month. ld.

at 45. P|aintiff does not believe that the sternum rubs he received affected the seizure

5

 

he had on August 19, either positively or negative|y. ld. at 51. However, he still bears
a scar on his chest from the wound caused by the sternum rubs. (Doc. 51, p. 2).
On August 21, 2014, Jail Administrator Lewis made the following note in P|aintiff’s
file:

When inmate went to Hospita|, l was contacted by one of the Paramedics
who wanted to speak to a Supervisor. l called and they wanted us to be
aware that who ever did the Sternum Rub on the inmate had used to[o]
much pressure and had rubbed the skin and pulled out Chest Hair and they
should not be putting that much pressure when doing this. l spoke to Cp|
Ryan Thompson and he stated he did give the inmat[e] a Sternum rub and
also Phillip Krug came in behind him and Gave him a Sternum Rub Also. l
explained to Cpl. Thompson and advised him what was going on and to
advise Jai|er Krug also.

(Doc. 47-4, p. 25).
With respect to P|aintiff’s aftercare at the BCDC, the jai|’s internal medical records

indicate the following:

o August 20, 2014 P|aintiff was provided with anti-bacterial ointment and
gauze.
o August 21, 2014 P|aintiff was provided hydrocodone creme, bandages,

and two Advil. A note was also made in the file that the wound needed to
be checked at every medication call, and P|aintiff should be seen by the
nurse the following day.

o August 22, 2014 P|aintiff was seen by unidentified medical personnel, and
a note was made in the file that the abraded area was 3 cm wide and 10 cm
long; the wound was cleansed with betadine, and sterile dressings were
applied.

¢ August 23, 2014 A note in the file indicates that P|aintiff’s bandages were
changed on August 22nd and August 23rd, despite P|aintiff’s contention that
he was not receiving medical supplies on those days.

o August 24, 2014 P|aintiff was seen at the infirmary for a dressing change.
His chart noted that the skin around the wound was pink with no
inflammation or fluid seen.

6

 

 

o August 25, 2014 A note on P|aintiff’s chart states that he told staff he did
not need his bandages changed.

(Doc. 47-4, pp. 25, 27).

P|aintiff also contends that during his incarceration at the BCDC, his medication
was distributed at times other than the prescribed times P|aintiff has provided some
examples of this practice See Doc. 50 at 5; Doc. 47-4, pp. 28-49 (medication logs)).
He maintains that this practice resulted in him not receiving his medication at sufficiently
therapeutic levels

P|aintiff also asserts that on several occasions the jailers’ conduct was
unprofessiona|. By way of exampie, P|aintiff states that one jailer referred to him as “a
retard,” and otherjailers laughed at him and made derogatory remarks about him. (Doc.
9 at 9; Doc. 50 at 5).

P|aintiff was seen again for seizures at the BRMC on August 28, 2014, August 31,
2014, and September 1, 2014. (Doc. 47-4, pp. 18, 25-26; Doc. 55-1, pp. 11-12).
P|aintiff could not recall all of these incidents. (Doc. 47-7, pp. 27, 30). But on September
1, 2014, the following entry concerning P|aintiff appeared in the BCDC’s prisoner log:
“PER SHER|FF THlS |NMATE NEEDS TO BE OR’ED |MMED|ATELY TO RECEIVE
MED|CAL TREAT|V|ENT.” (Doc. 47-4, p. 26). On that same day, the BRMC sent P|aintiff
to Mercy Hospital in Springfield, Missouri. (Doc. 47-7 at 53). He remained hospitalized
there from September 1 - 9, 2014. ld. at 33; Doc. 51-1 at 68.

P|aintiff was admitted to an inpatient treatment program at Brookhaven Hospital-

Neurological Rehabilitation institute in Tu|sa, Ok|ahoma, on October 24, 2016. (Doc.

7

 

 

51-1, p. 67). He presented with a host of problems including Post Traumatic Stress
Disorder (“PTSD”). ld. P|aintiff testified that he becomes anxious whenever he is
around law enforcement officers, even in the context of a traffic stop. (Doc. 47-7, p. 60-
61). Prior to the sternum-rub incident, P|aintiff sustained a serious shoulder injury as a
result of an encounter with an officer in Fu|ton County. ld. at 62. Since then, P|aintiff
has experienced anxiety in dealing with law enforcement officials ld. at 61-62. P|aintiff
testified he did not know if the PTSD stemmed from the sternum rubs at issue in this case,
or from the Fulton County incident, or both. ld. at 62.

P|aintiff “beiieves” Jail Administrator Lewis was present when the sternum rub took
piace. (Doc. 47-7, p. 56). However, P|aintiff has no evidence that Lewis performed the
sternum rub. According to Lewis, Baxter County’s policy provides that inmates may
“make medical complaints daily for review by qualified medical personnel to ensure
appropriate medical attention." (Doc. 47-1, p. 2). Emergency medical services are
available 24 hours a day. ld. Officers are “trained to respond to medical emergencies
and may provide temporary lifesaving care while EiVlS or other medical personnel are in
route. The_ primary medical provider, however, is the facility medical provider5 or
personnel from an emergency medical service.” ld. ln addition, “[a]|l decisions
regarding medications medical testing, or medical treatment are left to the professional
medical judgment of a medically trained physician.” ld. at 3.

According to jail policy, the facility has entered into a contract with qualified medical

personnel. (Doc. 47-6, p. 3). The health services contract is to provide for “both on-

 

5 The medical care provider is not named. (Doc. 47-4, p. 25; Doc. 47-6, p. 3).
8

 

 

 

call medical services and for on-site visits by qualified health professionals.” ld. On-
site visits are to be made twice a week. ld. The emergency medical plan states that
the facility will “contract with at least two licensed physicians to ensure that at least 24-
hour on-call coverage by the same is availab|e.” /d. at 7. inmates who have medical
complaints are to “verba|ly express” their complaints to jail officers, who are to document
the complaints and ensure that they are “referred to medical personnel during their routine
visits to the facility.” ld. at 5.

Officers also receive training in basic first aid. (Doc. 47-1, p. 3). A sternum rub
is not part of the training provided. ld. However, “officers are trained to assess an
inmate’s medical needs as much as possible.” ld. Lewis asserts that “[o]fficers must
make an assessment as to whether an inmate is conscious or suffering a medical
emergency." ld. The jail’s emergency medical care policy provides that officers are
trained to detect medical emergencies including “signs of unconsciousness or semi-
consciousness.” (Doc. 51-1, p. 25). According to Lewis: “A sternum rub may be used
to determine if a person is conscious by forcefully rubbing knuckles over a person’s
sternum to see if the person responds to the pain of the stimulus By its very nature, a
correctly applied sternum rub is likely to leave a wound similar to a rub burn on the chest.”
(Doc. 47-1, p. 4).

Lewis further notes that “[i]t is not uncommon for inmates to refuse communication
with officers during a medical event or to fake a medical need.” (Doc. 47-1, p. 3). With
respect to the incident at issue here, Lewis explains that the incident was reviewed, and

it was determined that Officers Thompson and Krug did not violate County policy. ld. at

9

 

 

 

4. However, after this incident, Lewis claims “it was determined that Baxter County
officers would be instructed not to use a sternum rub.” ld. (emphasis added).
l|. LEGAL STANDARD

Summary judgment is appropriate if, after viewing the facts and all reasonable
inferences in the light most favorable to the nonmoving party, Matsushita E/ec. /ndus.
Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986), the record “shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of iaw." Fed. R. Civ. P. 56(a). “Once a party moving for summaryjudgment has made
a sufficient showing, the burden rests with the non-moving party to set forth specific facts,
by affidavit or other evidence, showing that a genuine issue of material fact exists.” Nat’l
Bank of Commerce v. Dow Chem. Co., 165 F.3d 602, 607 (8th Cir. 1999).

The non-moving party “must do more than simply show that there is some
metaphysical doubt as to the material facts." Matsushita, 475 U.S. at 586. “They must
show there is sufficient evidence to support a jury verdict in their favor.” Nat’/ Bank, 165
F.3d at 607 (citing Anderson v. Liberty Lobby, lnc., 477 U.S. 242, 249 (1986)). “A case
founded on speculation or suspicion is insufficient to survive a motion for summary
judgment.” ld. (citing Metge v. Baeh/er, 762 F.2d 621, 625 (8th Cir. 1985)). “When
opposing parties tell two different stories, one of which is blatantly contradicted by the
record, so that no reasonable jury could believe it, a court should not adopt that version
of the facts for purposes of ruling on a motion for summary judgment.” Scott v. Harris,

550 u.s. 372, 380 (2007).

10

 

 

 

lll. D|SCUSS|ON

Section 1983 provides a federal cause of action for the deprivation, under color of
|aw, of a citizen’s “rights, privileges, or immunities secured by the Constitution and laws”
of the United States. To establish a claim under § 1983, P|aintiff must show defendants
(1) acted under color of law; and, (2) caused the deprivation of a»right established by the
Constitution of laws of the United States. Dunham v. Wad/ey, 195 F.3d 1007, 1009 (8th
Cir. 1999).

A. Use of Force
1. Officers Thompson and Krug

There is no dispute that the sternum rubs were actually administered and that
P|aintiff suffered physical injury as a resu|t. Officers Thompson and Krug contend,
however, that they performed sternum rubs in a reasonable manner to determine
whether: (1) P|aintiff was suffering from a medical condition and needed emergency
medical attention or (2) P|aintiff was capable of responding to stimuli and was being
deliberately non-responsive. They also maintain they are entitled to qualified immunity.

“Government officials performing discretionary functions, generally are shielded
from liability for civil damages insofar as their conduct does not violate clearly established
statutory or constitutional rights of which a reasonable person would have known.”
Harlow v. Fitzgera/d, 457 U.S. 800, 818 (1982). “The qualified immunity standard ‘gives
ample room for mistaken judgments’ by protecting ‘ali but the plainly incompetent or those
who knowingly violate the law.”’ Hunter v. Bryant, 502 U.S. 224, 229 (1991) (quoting

Mal/ey v. Briggs, 475 U.S. 335, 341-43 (1986)).

ll

 

 

 

 

“[T]o withstand a motion for summary judgment on qualified immunity grounds, a
civil rights plaintiff must (1) assert a violation of a constitutional right; (2) demonstrate that
the alleged right is clearly established; and (3) raise a genuine issue of fact as to whether
the official would have known that his alleged conduct would have violated plaintiffs
clearly established right.” Habiger v. City of Fargo, 80 F.3d 289, 295 (8th Cir. 1996).

The Supreme Court has held that a pretrial detainee’s6 excessive-force claim
should be analyzed under an objective reasonableness standard Kingsley v.
Hendrickson, 135 S. Ct. 2466, 2473 (2015). The objective reasonableness of a use of
force “turns on the ‘facts and circumstances of each particular case.”’ ld. (quoting
Graham v. Connor, 490 U.S. 386, 396 (1989)). The determination should be made from
the perspective of a reasonable officer on the scene. A court must also account for the
“legitimate interests that stem from [the government’s] need to manage the facility in
which the individual is detained,” appropriately deferring to “policies and practices that in
th[e] judgment” of jail officials “are needed to preserve internal order and discipline and
to maintain institutional security.” ld. (quoting Bell v. Wolfish, 441 U.S. 520, 540 (1979)).
An action is objectively unreasonable if it is not reasonably related to legitimate
governmental interests, such as maintaining order and security. ld.

ln determining whether a given use of force was reasonable or excessive the
following factors may bear on the issue: the relationship between the need for the use of

force and the amount of force used; the extent of the plaintiffs injury; any effort made by

 

6 P|aintiff contends his status as a pretrial detainee is irrelevant; however, different
constitutional standards may apply depending on whether a prisoner is a pretrial detainee
or a convicted inmate

12

 

 

the ocher to temper or to limit the amount of force; the severity of the security problem at
issue; the threat reasonably perceived by the officer; and whether the plaintiff was actively
resisting ld. The Court in Kingsley noted that the list was not exclusive but instead only
illustrated the “types of objective circumstances potentially relevant to a determination of
excessive force.” ld.; see also Ryan v. Armstrong, 850 F.3d 419, 427 (8th Cir. 2017).

The use of pain stimuli to determine a person's level of consciousness is a
recognized medical technique As the following article indicates:

Pain stimulus is a technique used by medical personnel for assessing the

consciousness level of a person who is not responding to normal

interaction, voice commands or gentle physical stimuli. . . . Pain stimulus

can be applied either centrally or peripherally . . . Trapezius squeeze

mandibular pressure supraorbital pressure and sternal rub are four

commonly used central stimuli. Central stimuli should always be used

when attempting to assess if the patient responds to painful stimuli . . .

Central stimuli need to be applied for at least 15 and potentially up to 30

[seconds] in order for the clinician to accurately assess their efficacy.

Sternal rub is known for bruising in fair-skinned people hence its use has

been discouraged
https://www.ncbi.nlm.nih.gov/pmc/articles/Pl\/lC3987201/ (accessed January 8,
2019).

“A sternum rub is accomplished by applying pressure with the knuckles upon a
person's sternum.” Young v. Harrison, 284 F.3d 863, 866 n.2 (8th Cir. 2002). “A
sternum rub is a non-trivial, but less than intermediate level of force because it can be
painful and cause bruising, and may in some circumstances be considered excessive”
Gar/ick v. Cnty. of Kern, 167 F. Supp. 3d 1117, 1127 (E.D. Cal. 2016). ln Pardue v.
G/ass, 2008 WL 249173, at *22 (W.D. Ark. Jan. 29, 2008), Pardue argued that the

performance of sternum rubs on him three separate times while he was in a restraint chair

13

 

 

constituted excessive force. ld. Pardue suffered an abrasion to his chest. ld. The
testimony in that case indicated that the sternum rub was a viable medical procedure
ld. Further, there was credible testimony that malingering was common among jail
detainees ld. This Court concluded that the sternum rub was used to determine if
Pardue was suffering from a medical condition or if he was being deliberately
nonresponsive ld. The use of the sternum rub was therefore held not to constitute
excessive force under the circumstances of that case ld.

Here, P|aintiff maintains that Officers Thompson and Krug should not have applied
any force through the administration of sternum rubs and instead should have waited for
Emergency Medical Technicians (“EMT”) to determine P|aintiff’s level of consciousness
P|aintiff also contends the officers knew the sternum rub had caused injury to his chest
and that the injured area was bleeding, yet they applied the sternum rub multiple times
Giving the P|aintiff the benefit of all reasonable inferences and viewing the evidence in
the light most favorable to the P|aintiff, the Court concludes that there is a genuine issue
of material fact as to whether excessive force was used under the circumstances ln so
holding, the Court notes that the Defendants did not submit the affidavits of Officer
Thompson, Officer Krug, or any medical personnel.

The question now becomes whether “the right was clearly established at the time
of the violation.” Robinson v. Payton, 791 F.3d 824, 828 (8th Cir. 2015); see also Krout
v. Goemmer, 583 F.3d 557, 564 (8th Cir. 2009) (“Unless the answer to both these
questions is yes the defendants are entitled to qualified immunity."). To determine if

P|aintiff’s right was clearly established at the time of the alleged deprivation, the Court

14

 

 

“must . . . examine the information possessed by the governmental official accused of
wrongdoing in order to determine whether, given the facts known to the official at the time
a reasonable government official would have known that his actions violated the law.”
Langford v. Norris, 614 F.3d 445, 461 (8th Cir. 2010). “This is not to say that an official
action is protected by qualified immunity unless the very action in question has previously
been held unlawfu|; but it is to say that in the light of preexisting law the unlawfulness
must be apparent.” Anderson v. Creighton, 483 U.S. 635, 640 (1987).

There are few cases involving the use of pain stimuli by jailers to determine
consciousness and even fewer discussing whether the use of a sternum rub could
constitute excessive force.7 Fourth Amendment law in general does not suggest that the
use of a medical technique by a jailer constitutes excessive force, even if that medical
technique is intended to inflict some amount of pain. “To be clearly established, a right

must be sufficiently clear that every reasonable official would have understood that what

 

7 The Court also searched for any recent case law that discussed whether a sternum rub
was still considered a medically viable procedure lt appears the most recent federal
appellate case mentioning sternum rubs is Sheffler v. Lee, an opinion issued by the Court
of Appeals for the Sixth Circuit in October of 2018. 2018 WL 484690 (6th Cir. Oct. 5,
2018). The Scheffler Court described the sternum rub as “a medical procedure in which
the provider makes a fist and presses his knuckles against an unresponsive patient in an
attempt to rouse him.” ld. at *11. in Scheff/er, an EMT rather than a jailer performed a
sternum rub on a prisoner in an ambulance on the way to a hospital. The Court affirmed
the district court’s dismissal of the prisoner’s battery claim against the ElVlT_which
stemmed entirely from the application of the sternum rub. Similarly, in the Eighth Circuit,
the most recent case to mention sternum rubs (albeit only in passing) was United States
v. Schoenborn, 793 F.3d 964, 965-66 (8th Cir. 2015). That case involved a police officer
who used a sternum rub on an assault victim in an attempt to rouse the victim from
unconsciousness The Eighth Circuit matter-of-factly described the sternum rub as a
“technique[] that [is] used to cause a reaction in response to pain,” and did not opine the
technique’sreasonableness. ld.

15

 

 

he is doing violates that right. ln other words existing precedent must have placed the
statutory or constitutional question beyond debate." Reichle v. Howards, 566 U.S. 658,
664 (2012) (internal punctuation marks and citations omitted). ln this case a reasonable
officer would not have understood that the use of sternum rubs violated the P|aintiff’s
Fourth Amendment right to be free from the use of excessive force. Officers Thompson
and Krug are entitled to qualified immunity on this claim.

2. Jail Administrator Lewis

With respect to Lewis there is no allegation that he was personally involved in the
use of force that is at issue in P|aintiff’s case. While P|aintiff “be|ieves” Administrator
Lewis was present during the application of force P|aintiff admits he was unconscious
during the entire incident and does not know if Lewis was actually present. lt also bears
mentioning that Lewis never appears in the jail’s video recording of the incident,

“To establish personal liability of [a] supervisory defendant[], the plaintiff must
allege specific facts of personal involvement in, or direct responsibility for, a deprivation
of his constitutional rights” Clemmons v. Armontrout, 477 F.3d 962, 967 (8th Cir. 2007)
(internal punctuation marks and citation omitted). The summary judgment record
contains no such evidence Further, P|aintiff’s reliance on provisions of the Arkansas
Jail Standards to establish liability is misplaced Violations of the Arkansas Jail
Standards or of the jail’s own policies do not equate to violations of the Constitution.
See e.g., PhillipS V. Norris, 320 F.3d 844, 847 (8th Cir. 2003) (failure to follow state law
or policy does not in and of itself state a constitutional claim).

As there is no basis for a personal capacity claim against Lewis this claim will be

16

 

 

 

dismissed
3. Official Capacity Liability

P|aintiff has also asserted an official capacity claim against the Defendants. “A
suit against a county official in his official capacity is the equivalent of a suit against the
county itself.” Doe v. Washington Cnty., 150 F.3d 920, 923-24 (8th Cir. 1998). To
establish an official capacity claim, P|aintiff must allege the existence of a Washington
County custom or policy that was the moving force behindl or caused, the alleged
constitutional violation. Rogers v. City of Little Rock, 152 F.3d 790, 800 (8th Cir. 1998).
P|aintiff has not done so. No official capacity claim is stated

A local government may also be held liable if the failure to train or supervise the
offending actor caused the deprivation. ln Parrish, the Court set forth the requirements
to establish governmental or official capacity liability based on a failure to train. Parrish
v. Bal/, 594 F.3d 993, 997 (8th Cir. 2010). lt stated that a government may be subject to
liability for inadequate training of its employees where:

(1) the [county’s] . . . training practices [were] inadequate; (2) the [county]

was deliberately indifferent to the rights of others in adopting them, such

that the “failure to train reflects a deliberate or conscious choice by [the

county]”; and (3) an alleged deficiency in the . . . training procedures actually

caused the plaintiff’s injury.
/d. (citations omitted).

Even where it is established that only minimal training is received, “that finding
alone will not satisfy a § 1983 claim for failure to train." ld.

lnstead, P|aintiff must demonstrate that in light of the duties assigned to

specific officers . . . the need for more or different training is so obvious and
the inadequacy so likely to result in the violation of constitutional rights that

17

 

the policymakers of the [county] can reasonably be said to have been
deliberately indifferent to the need

City of Canton v. Harris, 489 U.S. 378, 390 (1989).

P|aintiff has made no factual showing that is sufficient to survive summary
judgment on a failure-to-train claim. He does not dispute the fact that part of the jail
standards training includes basic first aid techniques Additional|y, he admits that Officer
Thompson was certified in the areas of basic life support or cardiopulmonary
resuscitation. P|aintiff’s argument is that the officers should have been trained to wait on
an EMT rather than attempt on their own to determine whether an inmate is conscious

The summary judgment record does not contain any evidence of a deficiency in
the training of deputies or suggest a causal relationship between the failure to train and
the alleged constitutional violation. The Court does “not believe that there is a patently
obvious need to train an officer not to” use excessive force against a detainee Cf.
Parrish, 594 F.3d at 999 (no “patently obvious need to train an officer not to sexually
assault women, especially where there is no notice at all that such behavior is like|y”);
see also Kennedy v. Blankenship, 100 F.3d 640, 643 (8th Cir. 1996) (failure to follow
policy does not state a claim for relief under 42 U.S.C. § 1983).

Finally, P|aintiff asserts an official capacity claim based on Lewis’s alleged failure
to supervise P|aintiff also maintains that Lewis failed to properly investigate or discipline
officers in response to their use of the sternum rub. P|aintiff points out that neither Officer
Thompson nor Officer Krug were disciplined for their actions in this case

The summary judgment record contains no evidence of a custom, policy, or
widespread practice of failing to supervise deputies or failing to investigate use-of-force
complaints A single incident that resulted in an outcome not satisfactory to the P|aintiff

does not demonstrate that Baxter County had notice that its supervision of the use of

force by deputies or its investigation of use-of-force complaints was so lacking that the
18

 

 

 

 

County was on notice that its procedures were inadequate and likely to result in a
constitutional violation. Parrish, 594 F.3d at 999. For these reasons there is no basis
for official capacity liability on P|aintiff’s excessive-force claim.
B. Denial of Medical Care
1. Officers Thompson and Krug

Defendants assert that once they had knowledge that P|aintiff’s health was at risk,
they performed the sternum rubs, determined P|aintiff was unconscious and summoned
emergency medical personnel. Defendants argue that the existence of the injury itself
shows that they took action and were not deliberately indifferent to P|aintiff’s serious
medical needs

The Eighth Amendment prohibition of cruel and unusual punishment prohibits
deliberate indifference to prisoners’ serious medical needs Luckerf v. Dodge Cnty., 684
F.3d 808, 817 (8th Cir. 2012); see also Este//e v. Gamb/e, 429 U.S. 97, 106 (1976). The
deliberate indifference standard includes “both an objective and a subjective component
‘The [plaintifi] must demonstrate (1) that [he] suffered [from] objectively serious medical
needs and (2) that the prison officials actually knew of but deliberately disregarded those
needs.”’ Jo//y v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (quoting Dulany v.
Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997)). The Eighth Circuit applies the
deliberate indifference standard to both pretrial detainees and convicted inmates
Jackson v. Buckman, 756 F.3d 1060, 1065 (8th Cir. 2014).

P|aintiff contends that the officers’ use of the sternum rub amounts to deliberate
indifference He asserts that the use of the sternum rub has long been discouraged as a
method to assess consciousness in part because of the likelihood of causing physical
injury. Defendants maintain the sternum rub was used to assess P|aintiff’s level of
consciousness P|aintiff does not dispute this The fact that a sternum rub may no

19

 

 

 

longer be the favored technique for assessing consciousness does not mean that it is not
a recognized medical technique Further, the fact that P|aintiff was injured because of
its use is “insufficient to establish the state of mind for a claim of deliberate indifference."
See, e.g., Lewis v. Babich, 2007 WL 957003, *9 (E.D. Mo. Nlar. 28, 2007) (in a case in
which a sternum rub was used to determine a plaintiffs level of consciousness the fact
that the sternum rub caused injury did not amount to deliberate indifference). There is
no assertion that the officers “ignored a critical or escalating situation or that the delay
posed a substantial risk of harm” to Plaintiff. Beyerbach v. Sears, 49 F.3d 1324, 1327
(8th Cir. 1995). ln sum, there is no genuine issue of material fact as to whether Officers
Thompson and Krug exhibited deliberate indifference to P|aintiff’s serious medical needs

P|aintiff also contends that the Defendants should have called the EMTs
immediately and let them determine whether he needed to be taken to the hospital. The
EMTs were called and arrived only 19 minutes after P|aintiff lost consciousness The
delay-in-treatment claim fails because the P|aintiff has not presented any verifying
medical evidence that the delay had a detrimental effect on his medical condition. See,
e.g., Laughlin v. Schriro, 430 F.3d 927, 929 (8th Cir. 2005). Without such evidence
P|aintiff cannot prevail on a delay-in-treatment claim at trial. ld.

Additional|y, P|aintiff asserts that he was not given his medication at the prescribed
times which caused problems with maintaining therapeutic levels of medication in his
bloodstream. P|aintiff believes these problems had an adverse impact on his health in
general and on the number of seizures he had While the Court has been presented with
medication logs for the P|aintiff (Doc. 47-4 at 28-49), the officers distributing medication
are listed only by officer number. The materials before the Court do not identify the
Defendants by officer number. Further, there is no verifying medical evidence in the
record that any deviation in the distribution of medication from the prescribed time had a

20

 

 

detrimental effect on P|aintiff’s medical condition. For all these reasons this claim also
fails. z
2. Jail Administrator Lewis

The summaryjudgment record contains nothing suggesting Lewis was involved in,
or even aware of, P|aintiffs need for medical care his medication schedule or variances
in the distribution of his medication. There is simply no basis on which to find that Lewis
was deliberately indifferent to P|aintiff’s serious medical needs The claim is therefore
dismissed

3. Official Capacity C|aims

As discussed above a government entity may be held liable only when its official
policy or custom was the moving force behind the constitutional violation. Polk Cnty. v.
Dodson, 454 U.S. 312, 326 (1981). P|aintiff alleges the policy of allowing jailers rather
than trained medical personnel, to distribute medication violates his rights. This does
not state a claim of constitutional dimension. See, e.g., Griggs v. Livermore, 2014 WL
979197 (W.D. Ark. l\llarch 13, 2014) (“There is no constitutional requirement that
medication be disbursed only by trained medical personnel.”); Booker v. Herman, 2006
WL 2457230, *5 (N.D. lnd. Aug. 22, 2006) (“While it might be a good practice tradition,
or even state law to require that only medical staff can deliver medication, the Constitution
does not prohibit guards from distributing medication to inmates This allegation states no
claim upon which relief can be granted.”).

P|aintiff also fails to allege the existence of a custom or policy that was the moving
force behind the violation of his constitutional rights lnstead, P|aintiff merely argues that
the Defendants violated jail policies and Arkansas jail standards See, e.g., Gardner v.
Howard, 109 F.3d 427, 430 (8th Cir. 1997) (no § 1983 liability for violation of prison policy).

P|aintiff’s argument, even viewed in the light most favorable to him, does not establish

21

 

 

 

 

P|aintiff’s argument, even viewed in the light most favorable to him, does not establish
liability on the part of Baxter County. Defendants are therefore entitled to summary

judgment on the official capacity claims

C. UnprofessionalConduct
P|aintiff’s last contention is that Officers Thompson and Krug engaged in
unprofessional conduct because they were laughing and joking about him during the
sternum rubs and when he returned from the hospital. As noted above the video
contains no audio. lt does appear that Officer Thompson is smiling broadly and at one
l point puts his head back; however, there is no way to determine if the officers were in
fact, laughing and joking about the P|aintiff during the sternum rubs and while they were
waiting for the arrival of the EMT. P|aintiff was unconscious the entire time so he could
not have seen or heard any such conduct
lf the officers did laugh at P|aintiff and make fun of him when he was suffering a
medical emergency (or at any point during his incarceration), the Court agrees that such
behavior would be considered unprofessional and inappropriate However, such
conduct does not equate to a violation of the Constitution. See, e.g., Blades v.
Schuetz/`e, 302 F.3d 801, 805 (8th Cir. 2002) (no claim stated for use of offensive or
racially derogatory words uttered by an official “in the course of his official duties”).
Defendants are entitled to summary judgment on this claim.
lV. CONCLUS|ON
For the reasons stated Defendants’ l\llotion for Summary Judgment (Doc. 45) is

GRANTED, and the case is D|SM|SSED WlTH PREJUD|CE.

22

 

 

z\/

lT lS SO ORDERED on this day of

      

 

23

 

 

